DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2015/0214465 (“Mawatari”).
Claim 1
Mawatari discloses an actuator comprising: a substrate (substrate 22); a diaphragm over the substrate (diaphragm layers 21); a lower electrode over the diaphragm (lower electrode 3); a lead titanate (PbTiO3) layer over the lower electrode (paragraph [0118], seed layer 4 of lead titanate); a piezoelectric body over the PbTiO3 layer, the piezoelectric body comprising particles of lead zirconate titanate (PZT) (piezoelectric body 5); and an upper electrode over the piezoelectric body (upper electrode 6), wherein an average diameter of the particles of the PZT is 40 nm or more, where the average diameter is measured by capturing an electron backscatter diffraction image of the piezoelectric body in an image area of 20 µm x 20 µm, fitting each of the particles in the image area to a circle, and determining an average value of diameters of the circles (paragraph [0058], 10-50 nm).  
	Examiner note: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  MPEP 2113. In this case, the process of measuring grain size does not appear to impart specific structure.

Claim 2
Mawatari discloses the actuator according to claim 1, wherein the lower electrode comprises platinum (Mawatari, paragraph [0051], includes platinum).  

Claim 3
Mawatari discloses the actuator according to claim 2, wherein the PbTiO3 layer has a thickness of 3 nm or more (Mawatari, paragraph [0067], 100 nm).  

Claim 5
Mawatari discloses the actuator according to claim 1 wherein the piezoelectric body satisfies the following relation: (100) diffraction intensity / {(100) diffraction intensity + (111) diffraction intensity + (110) diffraction intensity} > 0.8, in measuring orientation intensity by an X-ray diffraction intensity method (Mawatari, paragraph [0075], (100) orientation).  
   
Claim 6
Mawatari discloses the actuator according to claim 1, wherein the particles of the PZT have an average diameter of 600 nm or less (Mawatari, paragraph [0012], 160 nm).  

Claim 7
Mawatari discloses the actuator according to claim 1, wherein the particles of the PZT have an average diameter of 180 nm or less (Mawatari, paragraph [0012], 160 nm).    

Claim 9
Mawatari discloses a liquid discharge head comprising: a nozzle from which a liquid is discharged; a liquid chamber communicating with the nozzle; and the actuator according to claim 1, configured to pressurize the liquid in the liquid chamber (Mawatari, Fig. 16, paragraph [0114], nozzle 25a and pressure chamber).  

Claim 10
Mawatari discloses a liquid discharge apparatus comprising: a liquid container configured to contain a liquid; the liquid discharge head according to claim 9, configured to discharge the liquid; a carriage on which the liquid discharge head is mounted; and a main scanning moving mechanism configured to move the carriage in a main scanning direction (Mawatari, Fig. 17, paragraph [0115], inkjet head 30 with carriage 32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2015/0214465 (“Mawatari”).
Claim 4
Mawatari discloses the actuator according to claim 2.
Mawatari discloses a lead titanate layer of 100 nm but does not appear to explicitly disclose wherein the PbTiO3 layer has a thickness of 35 nm or less.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of 35 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the thickness in order to optimize the piezoelectric effect.

Claim 8
Mawatari discloses the actuator according to claim 1.
 Mawatari does not appear to explicitly disclose wherein the particles of the PZT have an average diameter of 90 nm or more and 140 nm or less.  
Mawatari discloses a PZT average diameter of 160 nm but does not appear to explicitly disclose wherein the particles of the PZT have an average diameter of 90 nm or more and 140 nm or less.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the particles of the PZT have an average diameter of 90 nm or more and 140 nm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the thickness in order to optimize the piezoelectric effect.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853